DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A second Non-Final Office Action is set forth herein since Applicant’s arguments, filed 8/9/22, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Applicant’s arguments and amendments, with respect to the objection to the claims, the interpretation of the claims under 35 U.S.C. 112(f) and the rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore the objection, interpretation and rejection have been withdrawn. Applicant did not address the rejection of claim 15 under 35 U.S.C. 112(b) therefore the rejection is maintained. And a new objection is made to claim 1 as below.
As per Applicant’s request, the nonstatutory double patenting rejection of the claims will be held in abeyance until allowability of the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Nos. 9,497,281 and 11,089,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent No. 11,089,113 contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. And claim 1 of Patent No. 9,497,281 applies to the instant claim 1 in a similar fashion. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 11,089,113 – Claim 1
1. A system comprising: a cluster of devices; each device of the cluster of devices being configured to: maintain information on a plurality of sessions between one or more clients and one more servers; 







apply a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster; 




communicate to the second device information on the one or more sessions to be owned by the second device; processing a first packet for a first session owned by that device; and forward a second packet of the one or more sessions received by that device to the second device.

1. A system for pushing session information to a newly joined node in a cluster of nodes, comprising: a cluster of nodes intermediary to a plurality of clients and a plurality of servers, each node of the cluster of nodes maintaining a session table of a plurality of existing sessions between the plurality of clients and the plurality of servers; one or more nodes in the cluster of nodes configured to detect a new node has joined the cluster of nodes; each node in the cluster of nodes, responsive to the detection, configured to apply a hash function on a tuple of each session of the plurality of existing sessions in the session table of that node to determine whether one or more existing sessions of the plurality of existing sessions are identified to be owned by the new node as a result of the hash function; wherein each node in the cluster of nodes, responsive to identifying that one or more sessions are to be owned by the new node, push session information corresponding to the one or more sessions to the new node; and wherein the new node is configured to receive a first packet corresponding to the one or more sessions and to process the packet, and is configured to receive a second packet corresponding to a session other than the one or more sessions and to forward the second packet to another node in the cluster of nodes for processing.


---

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation, “that device” in lines 9-10 however it is not clear which device “that device” refers to. Therefore the claim is vague and indefinite. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites, “processing a first packet…” in line 12. This should read, “process a first packet…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (2014/0304409) in view of Jagadish et al. (2014/0301388).

As per claim 1, Kamath et al. teaches a system comprising: a cluster of devices; each device of the cluster of devices comprising one or more processors configured to: maintain information on a plurality of sessions between one or more clients and one or more servers [see Kamath et al., paragraphs 0004-0005]; 
communicate to the second device information on the one or more sessions to be owned by the second device [see Kamath et al., paragraph 0278]; 
processing a first packet for a first session owned by a respective device [see Kamath et al., paragraph 0009]; and 
forward a second packet of the one or more sessions received by the respective device to the second device [see Kamath et al., paragraphs 0054-0055].
But Kamath et al. fails to explicitly teach, however, Jagadish et al. in the same field of endeavor teaches each device of the cluster of devices configured to: apply a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster [see Jagadish et al., paragraphs 0265-0266].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamath et al. with Jagadish et al. in order to avoid repeated hash computations and flow processor determinations for every packet of a particular traffic flow received by a flow receiver.

As per claim 2, Kamath-Jagadish teaches the system of claim 1, wherein at least one device of the cluster devices is configured to detect that the second device has joined the cluster of devices [see Kamath et al., paragraph 0070].

As per claim 3, Kamath-Jagadish teaches the system of claim 1, wherein the cluster of devices is intermediary to a plurality of clients and a plurality of servers [see Kamath et al., paragraph 0064].

As per claim 4, Kamath-Jagadish teaches the system of claim 1, wherein each device is further configured to maintain information on the plurality of sessions in a table in memory [see Kamath et al., paragraph 0070].

As per claim 5, Kamath-Jagadish teaches the system of claim 1, wherein each device is further configured to apply the function comprising a hash function to the tuple of each session [see Kamath et al., paragraph 0098].

As per claim 6, Kamath-Jagadish teaches the system of claim 1, wherein the tuple comprises one or more of the following: a source internet protocol (IP) address, a source port, a destination IP address and destination port [see Kamath et al., paragraph 0082].

As per claim 7, Kamath-Jagadish teaches the system of claim 1, wherein each of the plurality of sessions between the plurality of clients and the plurality of servers traverses at least one device of the cluster of devices [see Kamath et al., paragraph 0111].

As per claim 8, Kamath et al. teaches a system comprising: a device configured to: join a cluster of devices that maintains information on a plurality of sessions between one or more clients and one or more servers [see Kamath et al., paragraphs 0004-0005 and 0237]; 
create session information using a tuple of a packet received for a session between a client of the one or more clients and a server of the one or more servers [see Kamath et al., paragraph 0252]; 
forward the packet to the second device [see Kamath et al., paragraphs 0054-0055].
But Kamath et al. fails to explicitly teach, however, Jagadish et al. in the same field of endeavor teaches communicate a message with the information to each device in the cluster of devices until a second device of the cluster of devices replies to the message identifying that the session corresponding to the information exists on the second device [see Jagadish et al., paragraphs 0265-0266].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamath et al. with Jagadish et al. in order to avoid repeated hash computations and flow processor determinations for every packet of a particular traffic flow received by a flow receiver.

As per claim 9, Kamath-Jagadish teaches the system of claim 8, wherein the device is further configured to communicate the message to each device in order of a list of devices making up the cluster of devices [see Kamath et al., paragraph 0145].

As per claim 11, Kamath-Jagadish teaches the system of claim 8, wherein the device is further configured to update a session table to identify the second session is an owner of the session [see Kamath et al., paragraph 0131].

As per claim 12, Kamath-Jagadish teaches the system of claim 8, wherein the information comprises a tuple of the packet [see Kamath et al., paragraph 0166].

 	As per claim 15, Kamath et al. teaches a method comprising: maintaining, by at least one device of a cluster of device on information on a plurality of sessions between one or more clients and one or more servers [see Kamath et al., paragraphs 0004-0005]; 
communicate, by the at least on device, to the second device information on the one or more sessions to be owned by the second device [see Kamath et al., paragraph 0007]; 
processing, by the at least one device, one or more packets for a session owned by that device [see Kamath et al., paragraph 0009]; and 
forwarding, by the at least one device, a second packet of a second sessions received by the at least one device to the second device [see Kamath et al., paragraphs 0054-0055].
But Kamath et al. fails to explicitly teach, however, Jagadish et al. in the same field of endeavor teaches applying, by the at least on device, a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster [see Jagadish et al., paragraphs 0265-0266]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamath et al. with Jagadish et al. in order to avoid repeated hash computations and flow processor determinations for every packet of a particular traffic flow received by a flow receiver.

Claims 10, 13-14 and 16-20 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444